  CASE 0:19-cv-01427-PJS-DTS Document 1-1 Filed 05/30/19 Page 1 of 7



 STATE OF MINNESOTA DISTRICT COURT

 COUNTY OF DAKOTA FIRST JUDICIAL DISTRICT


 Nikki Carlson,

                  Plaintiff,
                                                              SUMMONS
 V.


                                                       Court File No.
 Wells Fargo Bank, N.A.,


                  Defendant.


 THIS SUMMONS IS DIRECTED TO THE ABOVE-NAMED DEFENDANT(S)

1. YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The

      Plaintiffs Complaint against you is attached to this summons. Do not throw these


      papers away. They are official papers that affect your rights. You must respond to


      this lawsuit even though it may not yet be filed with the Court and there may be no


      court file number on this summons.


2. YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS.

      You must give or mail to the person who signed this summons a written response


      called an Answer within 20 days of the date on which you received this Summons.


      You must send a copy of your Answer to the person who signed this summons


      located at:


        WALKER & WALKER LAW OFFICES, PLLC
        ATTN: Bennett Hartz
        4356 Nicollet Avenue South
        Minneapolis, MN 55409



3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written

      response to the Plaintiffs Complaint. In your Answer you must state whether you




                                        Page 1 of 2
  CASE 0:19-cv-01427-PJS-DTS Document 1-1 Filed 05/30/19 Page 2 of 7



      agree or disagree with each paragraph of the Complaint. If you believe the Plaintiff


      should not be given everything asked for in the Complaint, you must say so in your


      Answer.


4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WMTTEN

      RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS

      SUMMONS. If you do not Answer within 20 days, you will lose this case. You


      will not get to tell your side of the story, and the Court may decide against you and


      award the Plaintiff everything asked for in the complaint. If you do not want to


      contest the claims stated in the complaint, you do not need to respond. A default


      judgment can then be entered against you for the relief requested in the complaint.


5. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do

      not have a lawyer, the Court Administrator may have information about places


      where you can get legal assistance. Even if you cannot get legal help, you must still


      provide a written Answer to protect your rights or you may lose the case.


6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be

      ordered to participate in an alternative dispute resolution process under Rule 114 of


      the Minnesota General Rules of Practice. You must still send your written response


      to the Complaint even if you expect to use alternative means of resolving this


      dispute.


 Date: April 26. 201 9 /s/ Bennett Hartz
                              Andrew C. Walker #392525
                              BennettHartz#393136
                              Walker & Walker Law Offices, PLLC
                              4356 Nicollet Avenue South
                              Minneapolis, MN 55409
                                              (612) 824-4357
                                              Attorneys for Nikki Carbon



                                        Page 2 of 2
 CASE 0:19-cv-01427-PJS-DTS Document 1-1 Filed 05/30/19 Page 3 of 7



STATE OF MINNESOTA DISTRICT COURT

COUNTY OF DAKOTA FIRST JUDICIAL DISTRICT


Nikki Carlson,

                 Plaintiff,
                                                              COMPLAINT
V.


                                                        Court File No.
Wells Fargo Bank, N.A.,


                 Defendant.



     1. Plaintiff Nikki Carlson pleads the following claims based on violations of the

        Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 et seq., by Wells


        Fargo Bank, N.A. ("Wells Fargo").


     2. Wells Fargo robodialed Carlson's cell phone nearly 200 times, in violation of a


        strict prohibition against robodialers under the TCPA.


                          VENUE, PARTIES, AND JURY TRIAL

     3. Carlson is a natural person residing in Dakota County.


     4. Wells Fargo, the world's fourth-largest bank, is a national association that


        regularly conducts business in Minnesota and Dakota County specifically.


     5. Carlson demands a jury trial to the extent available under US Const. Amend. 7.


     6. Venue is proper because Wells Fargo regularly conducts business in Dakota


        County, and because the claims at issue in this case occurred in and harmed a


        person living there.




                                         Page 1 of 5
CASE 0:19-cv-01427-PJS-DTS Document 1-1 Filed 05/30/19 Page 4 of 7



             THE TELEPHONE CONSUMER PROTECTION ACT

 7. As more Americans began carrying cellular telephones in the 1990s, Congress


     sought to limit the potential for constant harassment posed by "automatic


     telephone dialing systems"— commonly called "robodialers"— computer


     software that could place unlimited calls without human intervention.


 8. The TCPA was enacted to this end. Among other abusive actions, the TCPA


     prohibits anyone from calling a cell phone using a robodialer, an automated voice,


     or a pre-recorded message.


 9. Despite the protections afforded by the TCPA, industry practices remain


     relatively unchanged. Robodialing continues to increase dramatically year-over-


     year, and robodialing is estimated to now comprise half of all cell phone calls in


     the United States. See Brian Fung, "Report: Americans got 26.3 billion robocalls


     last year, up 46 percent from 2017." Wall Street Journal, January 29, 2019.


                                        FACTS

  10. Wells Fargo routinely calls Carlson on her cell phone in connection with a credit


     card bill.


  11. Wells Fargo places these calls to Carlson using a robodialer, an artificial voice, or


     both.


  12. When answering these robodialed calls, Carlson immediately heard either a


     recorded, automated voice or a long pause of dead air. This pause indicates Wells


     Fargo's robodialer calling Carlson, and then connecting to a live operator at Wells


     Fargo within a few seconds of answering.




                                       Page 2 of 5
CASE 0:19-cv-01427-PJS-DTS Document 1-1 Filed 05/30/19 Page 5 of 7



 13. These factors, paired with the frequency of the calls, strongly suggest that Wells


    Fargo was calling Carlson's cell phone using a robodialer.


 14. Wells Fargo did not have Carlson's consent to use these electronic means to call


    her cell phone.


 15. Carlson also explicitly revoked any consent to be called on her cell phone during


    a phone call with Wells Fargo on or about November 10,2018.


 16. Despite this explicit revocation, Wells Fargo continued to robodial Carlson's cell


    phone.


 17. Following her revocation, Wells Fargo placed robodialed collection calls to


    Carlson on at least (but not limited to) 186 subsequent occasions.


 18. Wells Fargo disregarded her revocation of consent and willfully continued to


    contact Carlson with impunity using a prohibited automatic telephone dialing

    system.


         COUNT I: TELEPHONE CONSUMER PROTECTION ACT

 19. Carlson incorporates all other allegations as if set forth herein in full.


 20. The TCPA bans using robodialers and artificial voices to call cell phones absent


    the consumer's explicit consent:


           It shall be unlawful for any person within the United States ... to make any
           call (other than a call made for emergency purposes or made with the prior
           express consent of the called party) using any automatic telephone dialing
           system or an artificial or prerecorded voice ... to any telephone number
           assigned to a paging service, cellular telephone service, specialized mobile
           radio service, or other radio common carrier service, or any service for
           which the called party is charged for the call. ..." 47 U.S.C. § 227(b)(l).




                                       Page 3 of 5
 CASE 0:19-cv-01427-PJS-DTS Document 1-1 Filed 05/30/19 Page 6 of 7



   21. Wells Fargo violated 47 U.S.C. § 227(b)(l) by knowingly calling Carlson at least

       186 times on her cell phone using an automatic dialing system and/or an artificial,


       pre-recorded voice without Carlson's consent.


   22. Wells Fargo also ignored Carison's explicit revocation of consent.


   23. Wells Fargo thus willfully and knowingly violated § 227(b)(l).

   24. Carlson was stressed and harassed by the frequency of Wells Fargo's calls to her


       cell phone, and by her inability to stop these calls, as is her right by statute.


   25. The TCPA provides the following remedy for its violation:

             "A person or entity may, if otherwise permitted by the law or rules of court
             of a State, bring in an appropriate court of that State (A) an action based on
             a violation of this subsection ... to enjoin such violation, (B) an action to
             recover for actual monetary loss from such a violation, or to receive $500 in
             damages for each such violation, whichever is greater, or (C) both such
             actions. If the court finds that the defendant willfully or knowingly violated
             this subsection or the regulations prescribed under this subsection, the court
             may, in its discretion, increase the amount of the award to an amount equal
             to not more than 3 times the amount available under subparagraph (B) of
             this paragraph." 47 U.S.C. § 227(b)(3).

   26. Carlson is entitled to actual damages in an amount to be determined at trial or


       statutory damages of $1,500 per each of Wells Fargo's telephone calls violating


       the TCPA, whichever is greater, under 47 U.S.C. § 227(b)(3).

                                  RELIEF REQUESTED

Carlson requests an Order for the following relief:


    1. Judgment in favor ofNikki Carlson and against Wells Fargo Bank, N.A. for


       actual damages, or for statutory damages of $1,500 per each telephone call


       violating the TCPA, whichever is greater. 47 U.S.C. § 227(b)(3).

   2. Interest accruing from commencement of this action at 4% for awards up to


       $50,000.00, or at 10% for awards over $50,000.00, under Minn. Stat. § 549.09.




                                         Page 4 of 5
 CASE 0:19-cv-01427-PJS-DTS Document 1-1 Filed 05/30/19 Page 7 of 7



   3. All other relief the Court deems just and equitable.




Date: April 26. 2019 /s/ Bennett Hartz
                            Andrew C. Walker #392525
                            BennettHartz#393136
                            Walker & Walker Law Offices, PLLC
                            4356 Nicollet Avenue South
                            Minneapolis, MN 55409
                                             (612) 824-4357
                                             Attorneys for Nikki Carlson

                                   Acknowledgement


Plaintiff, by counsel, acknowledges that Minn. Stat. § 549.211 sanctions can be imposed.


Date: April 26. 201 9 /y/ Bennett Hartz_
                                             BennettHartz#393136




                                       Page 5 of 5
